Rao, Chief Judge:
Counsel for the respective parties have submitted these cases for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise marked “A” and initialed E.J.S. (Initials) by Commodity Specialist E. J. Sehring (Commodity Specialist’s Name) on the invoices covered by the protests enumerated on the attached Schedule “A”, which was assessed for duty at the rate of 30 per centum ad valorem under the provisions of paragraph 371, Tariff Act of 1930, as modified •by T.D. 51802, as parts of bicycles, consists of battery operated lanterns, claimed to be dutiable at the rate of 13% per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified by T.D. 52739.
IT IS FURTHER STIPULATED AND AGREED that the aforesaid items of merchandise have, as an essential feature, an electrical element or device; are composed in chief value of metal; and are not dedicated to use with bicycles.
IT IS FURTHER STIPULATED AND AGREED that the instant protests are submitted for decision upon this stipulation the same being limited to the merchandise and the issue described herein-above and abandoned in all other respects.
In view of this stipulation which is accepted as an agreed statement of fact, we 'hold that the merchandise represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoices accompanying the entries covered by the protests, enumerated on the attached schedule “A”, is properly dutiable at 13% per centum ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, 86 Treas. Dec. 121, T.D. 52739, as articles having as an essential feature an electrical element or device.
To that extent the protests are sustained. As to all other claims they are overruled. Judgment will be entered accordingly.